DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment to the Claims appears to overcome the Objections to Claims 2-5. Therefore, the Objections to Claims 2-5 are withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on January 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents No. 10,503,676 and 10,909,059 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The use of the term “bases” is noted in the claims. It is respectfully submitted that based on page 12 of the specification declaring that “transmission terminals 10 that have participated in a video conference or places where the terminals 10 are located will be referred to as "bases"”, the use of “bases” will be interpreted as the transmission terminals.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2012/0182384), hereafter referred to as Anderson’384.

Referring to independent claim 2, Anderson’384 anticipates a transmission terminal (internet devices 104-107, see figure 1 and paragraph 145, lines 2-3), that transmits an image to and receives images from a plurality of other bases (video streaming server 103, see figure 1 and paragraph 145, lines 9-11; video panel 1305 displays speaker’s video, see figure 13 and paragraph 337, lines 1-2), and participates in a video conference (web server 102, video streaming server 103, see figure 1 and paragraph 145, lines 9-11), the transmission terminal comprising: processing circuitry (hardware 201 typically includes processors, see figure 2 and paragraph 153, lines 1-2) configured to control display of images with respect to corresponding bases which are participating in the video conference (simultaneous videoconference with up to a set number of visible participants, paragraph 10, lines 2-5; images displayed next to listening participants’ names, paragraph 62, lines 3-5) in a manner depending on a number of bases which are participating in the video conference (conference application 206a communicates with servers 102 and 103 to request additional information regarding the conference in such forms as query string variables, see figure 2 and paragraph 160, lines 4-13; number of participants displayed via participant count 1311, see figure 13 and paragraph 341, lines 1-2).

Note that independent claim 6 contains the corresponding limitations of claim 2 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 3, Anderson’384 anticipates the transmission terminal according to claim 2, wherein the processing circuitry is further configured to control display of the images with respect to corresponding transmission terminals which are participating in the video conference such that the number of the images to be displayed is a predetermined number or less (simultaneous videoconference with up to a set number of visible participants, paragraph 10, lines 2-5).

Note that claim 7 contains the corresponding limitations of claim 3 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 5, Anderson’384 anticipates the transmission terminal according to claim 2, wherein the processing circuitry is further configured to control display of information concerning names or identification information of the transmission terminals which are participating in the video conference (conference application 206a communicates with servers 102 and 103 to request additional information regarding the conference in such forms as query string variables, see figure 2 and paragraph 160, lines 4-13; number of participants displayed via participant count 1311, see figure 13 and paragraph 341, lines 1-2).

Note that claim 9 contains the corresponding limitations of claim 5 as shown above; therefore, it is rejected using the same reasoning accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson’384 in view of Abate et al. (US 2012/0182381), hereafter referred to as Abate’381.

As to claim 10, Anderson’384 teaches the transmission terminal according to claim 2, wherein the processing circuitry is further configured to: control display of images of the transmission terminal and the corresponding bases which are participating in the video conference (simultaneous videoconference with up to a set number of visible participants, paragraph 10, lines 2-5) according to the number of the bases which are participating in the video conference (conference application 206a communicates with servers 102 and 103 to request additional information regarding the conference in such forms as query string variables, see figure 2 and paragraph 160, lines 4-13; number of participants displayed via participant count 1311, see figure 13 and paragraph 341, lines 1-2).
Further, Abate’381 teaches wherein the images of the transmission terminal and the corresponding bases include a main image and a plurality of secondary images (active participant(s) in stage area 302, see figure 3 and paragraph 51, lines 1-2; roster area 304 displays inactive participants, 
Anderson’384 and Abate’381 are analogous because they are both drawn to the same inventive field of video communication.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Anderson’384 and Abate’381 before them, to modify the transmission terminal of Anderson’384 to include the main and secondary images of Abate’381 by displaying image data of active and inactive participants on the screen of each base.
The motivation for doing so would have been to manage video data in a way that does not serve as a distraction to the conference itself (paragraph 8, lines 1-7).
Therefore, it would have been obvious to combine Anderson’384 and Abate’381 to bring about the invention as claimed.

Note that claim 11 contains the corresponding limitations of claim 10 as shown above; therefore, it is rejected using the same reasoning accordingly.

Allowable Subject Matter
Claims 4 and 8 appear to comprise allowable subject matter; however, they cannot currently be allowed because they depend on rejected independent claims 2 and 6, respectively.
The following is a statement of reasons for the indication of allowable subject matter:

As to claim 4, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest the transmission terminal according to claim 2, wherein the processing circuitry is further 
Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claim.

Note that claim 8 contains the corresponding limitations of claim 4 as shown above; therefore, it is held to contain allowable subject matter by the same reasoning accordingly.

Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive.

Referring to independent claim 2, the Applicant argues that Anderson is silent as to displaying images with respect to participants in the video conference (page 7, lines 18-23).
The Examiner respectfully submits that the Anderson reference discloses image data for subordinate participants in that it discloses transmitting a small image for listening participants, as clarified in the rejection above.

Since claim 6 is similar to claim 2, the response to the arguments related to this claim are the same as for claim 2.



As to claims 7-9 and 11, the response to arguments related to claim 6, and therefore by extension to claim 2, are applied hereto accordingly, since no further reasons for allowability have been provided.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184    


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184